ADVISORY ACTION
				Claim Status
Claims 11, 17, and 20 are cancelled. 
Claims 1-10 and 18-19 are withdrawn. 
Claims 10, and 12-16 are under examination. 
With regards to claim 12 which recites the mixture according to claim 1, the Examiner has interpreted this limitation as a typographical mistake since claim 1 is currently withdrawn. Examiner has interpreted claim 12 as being dependent from the mixture of claim 10. If Applicants meant to have claim 12 depend from claim 1, then claim 12 would also be withdrawn from current examination in light of the withdrawal of claim 1. 
Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10, and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims are directed to a cosmetic or dermatological composition having a mixture of serine, arginine, histidine, pyrrolidinone-5-carboxylic acid and organic calcium salt or its hydrate.
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

The invention recited in claims 10, and 12-16 is drawn to a composition of matter, in this case a composition having the claimed serine, arginine, histidine, pyrrolidinone-5-carboxylic acid and organic calcium lactate or its hydrate. Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition is a mixture of naturally occurring ingredients. 
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception. Based on the recitations provided in 10, and 12-16, the answer is no.  There is not a practical application of the law of nature. 
no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. Reciting the intended use of a natural product (i.e., for use in cosmetic formulations) does not amount to significantly more than the judicial exception. Serine, arginine, histidine, pyrrolidinone-5-carboxylic acid and organic calcium salt or its hydrate are all naturally occurring products. 
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception. It is suggested that Applicants can amend to include a synthetic product that is not naturally occurring to overcome this 101 in the mixture. 

Withdrawn Rejections
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SARAH ALAWADI/           Primary Examiner, Art Unit 1619